Wagner, Judge,
delivered the opinion of the court.
This was an action of ejectment, brought by the plaintiff, to recover the possession of a piece of land in De Kalb county, which was described in the petition hy metes and bounds.
The answer admitted that defendant was in possession, but denied all the other allegations of the petition.
The plaintiff, to sustain his case, read in evidence a patent from the State of Missouri to the land in controversy, and then rested. The defendant, on his part, then introduced a warranty deed from the plaintiff to one Levi Tetherow for “ block 52, in DeKalb Co., Mo.,” and showed that the plaintiff put his grantee in possession under that conveyance, and that defendant held under this grantee through a regular chain of mesne conveyances. He further showed that the land was known by the parties and in the neighborhood, by the description of “block 52, in DeKalb Co., Mo.,” as contained in the deed.
*98Plaintiff was sworn and testified tha,t lie bad platted tbe ground and designated it as block 52, but tbe plat bad never been recorded ; and that be bad previously sold it to the defendant’s grantor by that description. This was all the evidence, and the plaintiff moved for an instruction that upon tbe pleadings and evidence he was entitled to recover. This tbe court refused, and instructed directly to the opposite, and the verdict was for the defendant.
The only ground urged for a reversal is, that tbe description was so uncertain and indefinite that nothing passed by the plaintiff’s deed. This claim surely comes with a bad grace from tbe plaintiff, who acknowledges that he sold and conveyed the land by that description. But we entertain no doubt about tbe sufficiency of tbe description. It was known as block 52, by the grantor and grantees, and by those in the neighborhood who were acquainted with it, and there could be no possible difficulty in identifying it.
Judgment affirmed.
All tbe other judges concurring except Judge Vories, who is absent.